                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  CARTER THURMAN CAMPBELL,                         )
                                                   )
              Plaintiff,                           )
  v.                                               )             No.    3:20-CV-275-RLJ-HBG
                                                   )
  CANDICE WHISMAN,                                 )
                                                   )
                Defendant.                         )

                                   MEMORANDUM OPINION

        This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983. Now before the

 Court is Defendant Whisman’s motion to dismiss this action for failure to state a claim upon which

 relief may be granted under § 1983 [Doc. 16]. Plaintiff has not responded and his time for doing

 so has passed [Doc. 15]. Thus, he waived any opposition to this dispositive motion. Elmore v.

 Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d mem. 577 F.2d 740 (6th Cir. 1978); E.D. Tenn.

 LR 7.2. For the reasons set forth below, this motion [Doc. 16] will be GRANTED, and this action

 will be DISMISSED.

 I.     STANDARD OF REVIEW

        To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

 on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). A claim for relief is implausible when “the well-pleaded facts do not permit

 the court to infer more than the mere possibility of misconduct.” Id. at 679. In considering a

 motion to dismiss, a court must take all factual allegations in the complaint as true. See, e.g.,

 Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). However, the Supreme Court has cautioned:

                        Determining whether a complaint states a plausible claim for
                relief will. . . be a context-specific task that requires the reviewing
                court to draw on its judicial experience and common sense. But
                where the well-pleaded facts do not permit the court to infer more


Case 3:20-cv-00275-RLJ-HBG Document 19 Filed 01/15/21 Page 1 of 5 PageID #: 80
                than the mere possibility of misconduct, the complaint has alleged-
                but it has not “show[n]”- “that the pleader is entitled to relief.” Fed.
                Rule Civ. Proc. 8(a)(2).

 Iqbal, 556 U.S. at 679 (internal citations omitted).

        Additionally, while Plaintiff’s claim survived the Court’s initial review under the Prison

 Litigation Reform Act (“PLRA”), the standard for overcoming a Rule 12(b)(6) motion is a higher

 bar. See, e.g., Leach v. Corr. Corp. of Am., No. 3:16-CV-2876, 2017 WL 35861, at *3 (M.D.

 Tenn. Jan. 4, 2017) (stating the required PLRA screening is “a lower burden for the plaintiff to

 overcome in order for his claims to proceed” than a motion to dismiss under Rule 12(b)(6)).

 II.    ANALYSIS

        The Court allowed this action to proceed only as to a claim that Defendant Candice

 Whisman used improper procedures to calculate credits towards Plaintiff’s sentence, for which he

 seeks compensatory damages [Doc. 5 p. 4]. In her motion to dismiss, Defendant Whisman

 summarizes this claim to allege that she did not provide Plaintiff with credits he earned towards

 his sentence in an alternative community corrections program between 2009 to 2011, despite a

 2019 state court order providing that he was entitled to those credits, and therefore to seek

 compensation for the additional time he served [Doc. 17 p. 1–2].

        Defendant Whisman asserts that this claim is barred by Heck v. Humphrey, 512 U.S. 477,

 486 (1994), in which the Supreme Court held that if a judgment for the plaintiff necessarily implies

 the invalidity of an underlying criminal conviction, the action must be dismissed unless the

 plaintiff can show the conviction has been reversed on direct appeal, expunged by executive order,

 declared invalid by a state court, or called into question by a federal court’s issuance of a writ of

 habeas corpus [Id. at 3–4 (citing Miles v. Kennington, No. 3:17-CV-P514-DJH, 2017 WL 5988352,

 at *5 (W.D. Ky. Dec. 1, 2017) (holding that Heck barred a “claim that unknown probation and

 parole officers violated [the plaintiff’s] rights by ‘manipulating, modifying, and sabotaging’ the

                                                   2

Case 3:20-cv-00275-RLJ-HBG Document 19 Filed 01/15/21 Page 2 of 5 PageID #: 81
 calculation of his sentence, which resulted in him receiving a longer sentence than he should have

 received, and wrongfully deferring his parole”))].

           The Court reads this argument to assert that while the Court interpreted Plaintiff’s claim

 against Defendant Whisman as a challenge to the procedures used to deny him sentencing credits

 in its screening order [Doc. 5 p. 4 (citing Wilkinson v. Dotson, 544 U.S. 74, 81 (2005) (providing

 that “§ 1983 remains available for procedural challenges [regarding a sentence] where success in

 the action would not necessarily spell immediate or speedier release for the prisoner” ((citing Wolff

 v. McDonnell, 418 U.S. 539, 555 (1974))], Defendant Whisman interprets the claim to attack the

 duration of his sentence, and therefore avers that this claim is not cognizable under § 1983, but

 rather falls under habeas corpus [Doc. 17 p. 3–4]. Wilkinson, 544 U.S. at 81–82 (providing that

 an inmate’s “§ 1983 action is barred (absent prior invalidation)—no matter the relief sought

 (damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

 conviction or internal prison proceedings)—if success in that action would necessarily demonstrate

 the invalidity of confinement or its duration”); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)

 (holding that an inmate alleging entitlement to speedier release must pursue such relief through

 habeas corpus action, rather than § 1983).

           Plaintiff has not opposed Defendant Whisman’s interpretation of his only claim proceeding

 herein.     Moreover, a close reading of Plaintiff’s complaint establishes that, even liberally

 construing the complaint in Plaintiff’s favor, Defendant Whisman has accurately summarized his

 only claim against her, and Plaintiff has not set forth any factual allegations in the complaint to

 support a cognizable § 1983 claim challenging the procedures used to calculate his sentence.

 Wilkinson, 544 U.S. 81 (citing Wolff v. McDonnell, 418 U.S. 539, 555 (1974)); Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (providing that a complaint “must contain sufficient factual matter,



                                                   3

Case 3:20-cv-00275-RLJ-HBG Document 19 Filed 01/15/21 Page 3 of 5 PageID #: 82
 accepted as true, to ‘state a claim to relief that is plausible on its face.’” (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)).

         Specifically, in Wolff v. McDonnell, 418 U.S. 539 (1974), the Supreme Court set forth

 minimal procedural safeguards that prison officials must follow before depriving a prisoner of

 good-time credits due to misbehavior where the prisoner has a statutorily-created liberty interest

 in such credits under state law, as the constitution does not provide such a liberty interest, and

 found that a claim arising out of the deprivation of such safeguards was cognizable under § 1983.

 Id. at 554–70, 72. However, Wolff does not govern Plaintiff’s complaint because he seeks relief

 directly related to the duration of his confinement and does not set forth any factual allegations

 challenging the procedures used to determine that duration. Hill v. Snyder, 878 F.3d 193, 210 (6th

 Cir. 2017) (noting that where a plaintiff directly challenges the length of his confinement, his claim

 is not cognizable under § 1983, but where a plaintiff challenges the processes underlying the

 calculation of his sentence in a manner could potentially, but would not automatically, change that

 duration, such a claim was cognizable under § 1983) (citations omitted).

         In other words, Plaintiff does not allege that he was not provided a hearing or any other

 safeguards for his due process rights related to Defendant Whisman’s denial of his sentencing

 credits such that his claim could fall under Wolff, but rather simply seeks compensatory damages

 for that denial of sentencing credits [Doc. 2 p. 4–8]. Thus, if the Court granted Plaintiff the relief

 that he requests in his complaint for his claim against Defendant Whisman, it would automatically,

 rather than potentially, invalidate the duration of Plaintiff’s sentence. Accordingly, his claim is

 not cognizable under § 1983, id., and Defendant Whisman’s motion to dismiss [Doc. 16] will be

 GRANTED.

 III.    CONCLUSION

         For the reasons set forth above:
                                                     4

Case 3:20-cv-00275-RLJ-HBG Document 19 Filed 01/15/21 Page 4 of 5 PageID #: 83
      1. Defendant Whisman’s motion to dismiss [Id.] will be GRANTED;

      2. This action will be DISMISSED; and

      3. The Court CERTIFIES that any appeal from this action would not be taken in good
         faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
         Procedure.



             IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                            5

Case 3:20-cv-00275-RLJ-HBG Document 19 Filed 01/15/21 Page 5 of 5 PageID #: 84
